Riddick, J., (after stating the facts.) This is an appeal from a judgment rendered by the Conway circuit court against the defendant railway company for damages caused by the killing of a mule owned by the plaintiff. The only question raised on the appeal is that the evidence does not show that the court had jurisdiction. The statute requires that actions against railway companies for injuries to stock by trains shall be brought in the county where the injury occurred. Sand. & II. Dig., § 6322. And defendant contends that the evidence does not show that this mule was killed in Conway county. But we are of the opinion that this contention must be overruled. The witness who testified that the mule was killed by the train, in. describing the place of the accident, said that the mule was killed in a culvert “this side of Germantown.” Now, we can take judicial notice of the fact that Germantown is a village in Conway county on the line of railway shown to have been operated by the defendant. As the case was tried .by the Conway circuit court, we know that the witness while testifying was at Morrilton, the county seat of that county. His statement that the mule was killed at a culvert “this side of Germantown” showed that the injury occurred at a point beiween Morriltown and Germantown, which must have been in Conway county, as both of these points are in that county. Judgment affirmed.